UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2013 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2013 Semiannual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Letter to Shareholders 5 Performance Summary 9 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 32 Notes to Financial Statements 44 Information About Your Fund's Expenses 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Account Management Resources 52 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary April 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.50% load) -3.49 % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.50% load) % % % Barclays U.S. Aggregate Bond Index† % % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -3.32 % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Barclays U.S. Aggregate Bond Index† % % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -0.32 % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Barclays U.S. Aggregate Bond Index† % % % Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Barclays U.S. Aggregate Bond Index† % % % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Barclays U.S. Aggregate Bond Index† % % % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges % Barclays U.S. Aggregate Bond Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Barclays U.S. Aggregate Bond Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.00%, 1.77%, 1.71%, 1.35%, 0.74% and 0.67% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 4/30/13 $ 10/31/12 $ Distribution Information as of 4/30/13 Income Dividends, Six Months $ April Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended April 30, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.32%, 0.52%, 0.73%, 1.05%, 1.66% and 1.75% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.95%, 1.07%, 1.33%, 1.60%, 2.23% and 2.32% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Subadvisor Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, serves as the sub-advisor to the Fund. FFTW conducts investment research and is responsible for the purchase, sale or exchange of the Fund's assets. FFTW is paid by the Advisor, not the Fund, for the services FFTW provides to the Fund. Dominick DeAlto, Head of Global Multi-Sector Fixed Income and Head of Sector Rotation, FFTW Portfolio Manager of the fund. Joined the fund in 2013. Gary Chan, CFA, FFTW Portfolio Manager of the fund. Joined the fund in 2012. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2013 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 41.6% Consumer Discretionary 2.8% Comcast Corp., 6.4%, 3/1/2040 DISH DBS Corp., 144A, 5.125%, 5/1/2020 (a) Ford Motor Co., 4.75%, 1/15/2043 Home Depot, Inc., 2.7%, 4/1/2023 Macy's Retail Holdings, Inc., 2.875%, 2/15/2023 Myriad International Holdings BV, REG S, 6.375%, 7/28/2017 NBCUniversal Enterprise, Inc., 144A, 1.974%, 4/15/2019 News America, Inc., 6.15%, 3/1/2037 Time Warner Cable, Inc., 7.5%, 4/1/2014 Consumer Staples 0.4% Altria Group, Inc., 10.2%, 2/6/2039 Energy 4.6% ConocoPhillips Co., 2.4%, 12/15/2022 Continental Resources, Inc., 144A, 4.5%, 4/15/2023 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 Marathon Oil Corp., 2.8%, 11/1/2022 ONEOK Partners LP, 6.15%, 10/1/2016 Petroleos Mexicanos, REG S, 3.5%, 1/30/2023 Plains All American Pipeline LP, 3.65%, 6/1/2022 Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Sinopec Group Overseas Development 2012 Ltd., REG S, 3.9%, 5/17/2022 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Williams Companies, Inc., 3.7%, 1/15/2023 Financials 28.0% Ally Financial, Inc., 4.625%, 6/26/2015 (a) Banco de Credito del Peru, REG S, 4.25%, 4/1/2023 Bank of America Corp.: 5.75%, 12/1/2017 5.875%, 1/5/2021 6.5%, 8/1/2016 Berkshire Hathaway Finance Corp., 1.6%, 5/15/2017 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Citigroup, Inc.: 2.25%, 8/7/2015 5.0%, 9/15/2014 5.375%, 8/9/2020 (a) 6.01%, 1/15/2015 6.125%, 11/21/2017 CNH Capital LLC, 144A, 3.625%, 4/15/2018 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/2017 Deutsche Telekom International Finance BV, 144A, 2.25%, 3/6/2017 Fifth Third Bancorp., 5.45%, 1/15/2017 General Electric Capital Corp., Series A, 6.875%, 1/10/2039 Host Hotels & Resorts LP, Series D, (REIT), 3.75%, 10/15/2023 HSBC Finance Corp., 5.5%, 1/19/2016 HSBC Holdings PLC, 6.5%, 5/2/2036 Intesa Sanpaolo SpA, 3.125%, 1/15/2016 JPMorgan Chase & Co.: 1.488%*, 9/1/2015 3.375%, 5/1/2023 (b) 5.125%, 9/15/2014 6.4%, 5/15/2038 KazMunaiGaz Finance Sub BV, REG S, 7.0%, 5/5/2020 Lukoil International Finance BV, REG S, 7.25%, 11/5/2019 MBNA Corp., 5.0%, 6/15/2015 MetLife, Inc., 6.4%, 12/15/2036 Morgan Stanley: 1.75%, 2/25/2016 (a) 2.125%, 4/25/2018 Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 NiSource Finance Corp., 5.4%, 7/15/2014 Petrobras International Finance Co., 3.875%, 1/27/2016 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 6.625%, 6/21/2040 (a) Sarawak International, Inc., 5.5%, 8/3/2015 Shell International Finance BV, 1.125%, 8/21/2017 Svenska Handelsbanken AB, 144A, 4.875%, 6/10/2014 Swedbank AB, 144A, 1.75%, 3/12/2018 The Goldman Sachs Group, Inc.: 1.6%, 11/23/2015 (a) 6.75%, 10/1/2037 U.S. Bank NA, 3.778%, 4/29/2020 Wachovia Bank NA: 0.678%*, 11/3/2014 4.8%, 11/1/2014 Industrials 0.6% Masco Corp., 6.125%, 10/3/2016 Information Technology 0.2% Apple, Inc., 2.4%, 5/3/2023 (b) Materials 1.1% Corp Nacional del Cobre de Chile, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 3.0%, 11/15/2022 International Paper Co., 4.75%, 2/15/2022 Telecommunication Services 2.1% AT&T, Inc.: 2.625%, 12/1/2022 6.55%, 2/15/2039 Verizon Communications, Inc., 8.75%, 11/1/2018 Utilities 1.8% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 1.625%, 8/15/2017 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Total Corporate Bonds (Cost $140,689,931) Mortgage-Backed Securities Pass-Throughs 41.7% Federal Home Loan Mortgage Corp.: 3.0%, with various maturities from 4/1/2026 until 3/1/2027 (b) 3.5%, with various maturities from 1/1/2032 until 11/1/2042 3.594%*, 5/1/2041 4.0%, with various maturities from 11/1/2040 until 4/1/2042 4.5%, with various maturities from 3/1/2026 until 4/1/2041 4.873%*, 11/1/2036 5.0%, with various maturities from 12/1/2040 until 8/1/2041 5.5%, 6/1/2039 6.0%, 11/1/2038 Federal National Mortgage Association: 3.0%, with various maturities from 9/1/2042 until 12/1/2042 (b) 3.5%, with various maturities from 4/1/2032 until 11/1/2042 (b) 4.0%, with various maturities from 11/1/2026 until 12/1/2041 4.5%, with various maturities from 11/1/2040 until 3/1/2041 5.0%, with various maturities from 9/1/2025 until 11/1/2041 5.5%, with various maturities from 2/1/2025 until 2/1/2042 6.0%, with various maturities from 10/1/2022 until 4/1/2036 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 3.0%, 8/1/2042 (b) 3.5%, 3/1/2042 (b) 4.5%, 7/15/2040 5.5%, 6/15/2038 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $149,025,411) Asset-Backed 0.9% Home Equity Loans 0.6% First Franklin Mortgage Loan Asset Backed Certificates, "A3", Series 2004-FF10, 0.74%*, 9/25/2034 GSAMP Trust, "A4", Series 2005-WMC1, 0.58%*, 9/25/2035 Terwin Mortgage Trust, "AF2", Series 2005-16HE, 4.308%*, 9/25/2036 Miscellaneous 0.3% HLSS Servicer Advance Receivables Backed Notes, "C2", Series 2013-T1, 144A, 2.487%, 1/16/2046 Total Asset-Backed (Cost $2,984,117) Commercial Mortgage-Backed Securities 6.8% Citigroup Commercial Mortgage Trust, "C", Series 2013-GC11, 4.134%*, 4/10/2046 Commercial Mortgage Trust, "A4", Series 2005-GG3, 4.799%, 8/10/2042 Credit Suisse Mortgage Capital Certificates, "SVE", Series 2006-TF2A, 144A, 0.749%*, 10/15/2021 FREMF Mortgage Trust: "B", Series 2013-K26, 144A, 3.723%*, 12/25/2045 (b) "B", Series 2012-K23, 144A, 3.782%*, 10/25/2045 "B", Series 2013-K25, 144A, 3.812%*, 11/25/2045 "C", Series 2013-K25, 144A, 3.812%*, 11/25/2045 "B", Series 2012-K707, 144A, 4.018%*, 1/25/2047 "C", Series 2012-K21, 144A, 4.072%*, 7/25/2045 JPMorgan Chase Commercial Mortgage Securities Trust, "D", Series 2012-CB, 144A, 4.826%*, 10/15/2045 Merrill Lynch/Countrywide Commercial Mortgage Trust, "AM", Series 2006-3, 5.456%, 7/12/2046 UBS Commercial Mortgage Trust, "D", Series 2012-C1, 144A, 5.72%*, 5/10/2045 UBS-Barclays Commercial Mortgage Trust, "B", Series 2013-C6, 144A, 3.875%*, 4/10/2046 WF-RBS Commercial Mortgage Trust, "A4", Series 2011-C2, 144A, 4.869%, 2/15/2044 Total Commercial Mortgage-Backed Securities (Cost $24,377,096) Collateralized Mortgage Obligations 8.1% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 2.056%*, 9/25/2035 Chase Mortgage Finance Corp., "A2", Series 2004-S1, 4.75%, 2/25/2019 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.899%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "LI", Series 4000, Interest Only, 4.0%, 2/15/2042 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "CI", Series 3922, Interest Only, 4.5%, 3/15/2041 "S5", Series 268, Interest Only, 5.801%*, 8/15/2042 Federal National Mortgage Association: "LI", Series 2013-2, Interest Only, 4.0%, 8/25/2042 "AI", Series 2012-48, Interest Only, 4.5%, 7/25/2041 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 "SB", Series 2012-96, Interest Only, 5.85%*, 9/25/2042 "LS", Series 2012-9, Interest Only, 6.3%*, 2/25/2042 "DS", Series 2012-63, Interest Only, 6.35%*, 3/25/2039 "SD", Series 2012-99, Interest Only, 6.4%*, 9/25/2042 "KS", Series 2012-99, Interest Only, 6.5%*, 3/25/2041 Government National Mortgage Association: "XI", Series 2013-H10, Interest Only, 2.221%*, 4/20/2063 "IO", Series 2013-H08, Interest Only, 2.916%*, 3/20/2063 "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "IP", Series 2010-4, Interest Only, 5.0%, 1/16/2039 "CI", Series 2011-159, Interest Only, 5.0%, 6/16/2040 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 "NS", Series 2011-146, Interest Only, 6.5%*, 4/16/2040 "PS", Series 2011-141, Interest Only, 6.5%*, 6/16/2041 Impac CMB Trust, "1A1", Series 2003-11, 0.96%*, 10/25/2033 Merrill Lynch Mortgage Investors Trust, "A3A", Series 2003-H, 2.161%*, 1/25/2029 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.653%*, 10/7/2020 Structured Adjustable Rate Mortgage Loan Trust, "A3", Series 2005-6XS, 0.96%*, 3/25/2035 Structured Asset Mortgage Investments II Trust, "A1A", Series 2004-AR7, 0.899%*, 4/19/2035 Vendee Mortgage Trust: "DI", Series 2010-1, Interest Only, 0.357%*, 4/15/2040 "IO", Series 2011-1, Interest Only, 0.567%*, 9/15/2046 Wells Fargo Mortgage Backed Securities Trust, "1A2", Series 2003-L, 4.513%*, 11/25/2033 Total Collateralized Mortgage Obligations (Cost $29,942,920) Government & Agency Obligations 10.2% Sovereign Bonds 2.4% Federative Republic of Brazil: 2.625%, 1/5/2023 7.125%, 1/20/2037 Republic of Lithuania, REG S, 7.375%, 2/11/2020 Republic of Panama, 9.375%, 4/1/2029 Republic of Peru, 7.125%, 3/30/2019 Republic of Poland, 5.0%, 3/23/2022 Republic of South Africa, 4.665%, 1/17/2024 Russian Federation: REG S, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 State of Qatar, REG S, 4.5%, 1/20/2022 United Mexican States, 3.625%, 3/15/2022 U.S. Government Sponsored Agency 0.6% Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 7.2% U.S. Treasury Bonds: 3.125%, 11/15/2041 3.5%, 2/15/2039 3.875%, 8/15/2040 U.S. Treasury Inflation-Indexed Bonds: 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Note, 0.125%, 1/15/2023 U.S. Treasury Note, 2.125%, 8/15/2021 Total Government & Agency Obligations (Cost $35,416,351) Loan Participations and Assignments 0.1% Sovereign Loan Sberbank of Russia, 5.499%, 7/7/2015 (Cost $430,156) Municipal Bonds and Notes 2.9% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, 144A, Zero Coupon, 6/12/2013 Series C, 144A, Zero Coupon, 7/31/2013 Total Municipal Bonds and Notes (Cost $9,816,391) Preferred Security 0.4% Financials HSBC Finance Capital Trust IX, 5.911%, 11/30/2035 (Cost $1,336,951) Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10 Year U.S. Treasury Note Future, Expiration Date 5/24/2013, Strike Price $131.0 20 10 Year U.S. Treasury Note Future, Expiration Date 5/24/2013, Strike Price $132.0 20 10 Year U.S. Treasury Note Future, Expiration Date 6/21/2013, Strike Price $132.5 20 10 Year U.S. Treasury Note Future, Expiration Date 6/21/2013, Strike Price $133.5 20 Total Call Options Purchased (Cost $46,739) Shares Value ($) Securities Lending Collateral 2.2% Daily Assets Fund Institutional, 0.13% (c) (d) (Cost $8,030,405) Cash Equivalents 7.0% Central Cash Management Fund, 0.10% (c) (Cost $25,317,684) % of Net Assets Value ($) Total Investment Portfolio (Cost $427,414,152)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2013. † The cost for federal income tax purposes was $427,414,712. At April 30, 2013, net unrealized appreciation for all securities based on tax cost was $12,303,608. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,527,687 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,224,079. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at April 30, 2013 amounted to $7,782,232, which is 2.2% of net assets. (b) When-issued or delayed delivery security included. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At April 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2-Year U.S. Treasury Note USD 6/28/2013 79 5-Year U.S. Treasury Note USD 6/28/2013 50 Total unrealized appreciation At April 30, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10-Year U.S. Treasury Note USD 6/19/2013 ) Ultra Long Term U.S. Treasury Bond USD 6/19/2013 25 ) U.S. Treasury Long Bond USD 6/19/2013 15 Total net unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Corporate Bonds $
